Citation Nr: 1236269	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-39 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for heart disorder, to include as secondary to service-connected residuals of laceration of right mid calf.

2.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected residuals of laceration of right mid calf.

3.  Entitlement to a higher evaluation than 30 percent for residuals of right calf laceration.    

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 and June 2009, rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran filed a claim for TDIU in February 2012.  See February 2012 Application for Increased Compensation Based on Unemployability.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board will take jurisdiction of the TDIU claim. 

The issue of entitlement to service connection for depression secondary to service-connected residuals of laceration of right mid calf has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

After having carefully considered the matters, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further evidentiary development. 

The Veteran was afforded two VA examination (one conducted in May 2007 and the other conducted in November 2010) to determine whether a relationship existed between his peripheral vascular disease (PVD) and his service-connected residuals of laceration of right mid calf.  The Board notes that service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board finds that both examination are thorough but the conclusions drawn in the examinations are in stark contrast with one another.

In May 2007, the examiner opined that the Veteran's peripheral vascular disease was less likely than not related to right leg muscle laceration.  Significantly, the examiner concluded that the Veteran had a diagnosis of peripheral vascular disease and even found that it was likely caused by the Veteran having a 120 pack a year smoking history.  

In contrast, the November 2010 QTC examiner found that although sensory deficits and diminished pulses were found on the physical examination, the ABI, EMG and nerve conduction study were normal.  Therefore, the examiner concluded that no vascular diagnosis or diagnosis of neuralgia was warranted.  As the examiner found  no diagnosis of peripheral vascular disease, the examiner did not provide an opinion as to a relationship between the peripheral vascular disease and his right leg disability.

The claims file also includes several VA treatment records and a private treatment record showing a diagnosis for peripheral vascular disease and treatment for it.  An August 1995 noninvasive venous/arterial Doppler study noted significance decrease in ankle brachial index with a mild drop in pressure in the calf region and pronounced drop in the ankle region.  These findings were consistent with moderate arterial obstruction with minor involvement in the popliteal region with the primary site of the valve more distally in the peroneal on a tibial distribution.  In September 1995, the Veteran underwent an abdominal angiogram with femoral run off due to peripheral vascular disease with claudication pain with abnormal peripheral Doppler study.  Other VA treatment record showed a diagnosis of peripheral vascular disease from 2008 to 2010.  

For these reasons, the Board finds that further clarification is needed to explain why it appears that the Veteran had a diagnosis for PVD as indicated in VA treatment records, private treatment records and the May 2007 VA examination but recent ABI, EMG and nerve conduction study were normal.  The Board finds that it is also significant that the November 2010 QTC examiner found physical findings of neurological impairment during the examination.  Therefore, a new examination is needed.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (in assessing medical reports, if the Board finds that further evidence or clarification of the evidence is necessary for an appellate decision, the Board should remand the case). 

The Board also finds that the severity of the Veteran's right calf disability should also be reevaluated during the examination as it is so closely related to the possible diagnosis of peripheral vascular disease.   
       
In addition, the Veteran claims that he has a heart disorder due to his service-connected residuals of laceration of right mid calf.  Crucially however, there is no opinion of record linking the Veteran's current heart disorder to his service-connected residuals of laceration of right mid calf, or ruling out any such connection.  Because this case presents certain medical questions about etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

The Board also notes that the Veteran has service-connected residuals of laceration of right mid calf, and the post-service medical evidence showing him to have an abnormal EKG.  See February 2007 VA treatment record.

For these reasons, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present heart disorder, to include whether it was caused or chronically worsened by his service-connected residuals of right calf laceration.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In February 2012, the Veteran filed a claim for a total disability evaluation based on individual unemployability.  Consideration of the Veteran's claim for entitlement to TDIU, remains deferred pending resolution of the Veteran's claims for service connection for peripheral vascular disease and heart disorder and increased rating claim for residuals of laceration of the right mid calf, as the TDIU claim is inextricably intertwined with these claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).
  
The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and request that he identify any additional medical treatment he has received for his PVD, heart disorder and right calf disabiltiy that are not already associated with the claims file.  AMC/RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  The AMC/RO should then send the Veteran's claims folder back to the November 2010 QTC examiner, to provide another VA examination to the Veteran.  If the November 2010 QTC examiner is unavailable or unwilling to provide the examination, the examination should be conducted by another qualified medical professional.  The claims file must be made available to, and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the Veteran's claim folder, and after examination of the Veteran, the examiner should provide opinions with supporting rationale as to the following questions:

a.)  Does the Veteran have or has ever had a diagnosis of peripheral vascular disease since the time he filed his claim in 2006?

b.) Is it as likely as not (50 percent or higher degree of probability) that the Veteran's peripheral vascular disease, if any diagnosis exists, was caused or related to his military service?

c.) Is it as likely as not that the Veteran's peripheral vascular disease, if any diagnosis exists, was caused by his service-connected residuals of laceration of right mid calf?

d.) Is it as likely as not that the Veteran's peripheral vascular disease, if any diagnosis exists, was aggravated beyond its normal progression by his service-connected residuals of laceration of right mid calf?

e.) Does the Veteran have a diagnosis for a heart disorder?

f.) Is it as likely as not (50 percent or higher degree of probability) that the Veteran's heart disorder was caused or related to his military service?

g.)  Is it as likely as not that the Veteran's heart disorder was caused by his service-connected residuals of laceration of right mid calf?

h.)  Is it as likely as not that the Veteran's heart disorder was aggravated beyond its normal progression by his service-connected residuals of laceration of right mid calf?

i.) The examiner should also provide an opinion concerning the impact of the disabilities, if the examiner finds that they relate to the Veteran's service,  on the Veteran's ability to work.

During this same examination, the Veteran's service-connected residuals of laceration of right mid calf disability should also be evaluated.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating such disabilities.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner is requested to provide the basis for all opinions reached.  

3.  The AMC/RO should ensure that notice of the dates of this examination is sent to the Veteran at his current address of record, as well as to his representative, far enough in advance to allow the Veteran an opportunity to respond to the notice if he so chooses.  This notification must include notice of the potential ramifications of a failure to report for VA examination under 38 C.F.R. § 3.655. 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, AMC/RO should readjudicate the Veteran's service-connection claims, increased evaluation for service-connected laceration of the right mid calf disabiltiy and TDIU claim.  If the claims are denied, AMC/RO should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


